Exhibit 10.7(a)



THE MANITOWOC COMPANY, INC.
1995 Stock Plan

                                                                                                                                      



1. PURPOSE



The purpose of this 1995 Stock Plan (the "Plan") is to promote the interests of
The Manitowoc Company, Inc. (the "Company") and its stockholders by providing a
method whereby key employees of the Company and its subsidiaries who are
primarily responsible for the management, growth and financial success of the
Company may be offered incentives and rewards which will encourage them to
acquire a proprietary interest, or otherwise increase their proprietary
interest, in the Company and continue to remain in the employ of the Company or
its subsidiaries. The Plan permits grants of options to purchase shares of
Common Stock, $.01 par value, of the Company ("Common Stock"), grants of limited
stock appreciation rights in connection with options and awards of shares of
Common Stock that are restricted as provided in Section 6 ("Restricted Shares").
Awards of Restricted Shares may be in lieu of or in addition to grants of
options under the Plan. It is intended that options issued under this Plan shall
constitute (a) incentive stock options ("Incentive Stock Options") within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
"Code"), and the treasury regulations promulgated thereunder, to the extent
provided in Section 5(a) hereof, or (b) options which do not qualify as
incentive stock options ("Non-qualified Stock Options") .



 

2. SHARES SUBJECT TO PLAN



The total number of shares of Common Stock with respect to which options may be
granted and Restricted Shares may be awarded under the Plan shall not exceed
*2,531,250 shares, subject to adjustment as provided in Section 7. Shares
awarded as Restricted Shares or issued upon exercise of options granted under
the Plan may be either authorized and unissued shares or treasury shares. In the
event that any Restricted Shares shall be forfeited or any option granted under
the Plan shall terminate, expire or be canceled as to any shares of Common
Stock, without having been exercised in full, new awards of Restricted Shares
may be made or new options may be granted with respect to such shares without
again being charged against the maximum share limitations set forth above in
this Section 2.



Notwithstanding any other provision of the Plan to the contrary, the maximum
number of shares of Common Stock (subject to adjustment under Section 7) subject
to award of an option or Restricted Shares that any Participant (as defined in
Section 4 hereof) can be granted under the Plan during its term is *675,000
shares.



 

3. ADMINISTRATION



The Plan shall be administered by the Compensation and Benefits Committee, or
any successor Committee (hereinafter called the "Committee"), which shall be
appointed by the Board of Directors of the Company (the "Board") and shall
consist of such number of directors, not less than three, as shall be determined
by the Board, who shall serve at the pleasure of the Board. Each member of the
Committee shall at the time of designation and service be a "disinterested
person" within the meaning of Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the "Exchange Act"), or any successor rule or regulation in
effect at the time ("Rule 16b-3"), and be an "outside director" within the
meaning of Section 162(m) of the Code and the Treasury Regulations promulgated
thereunder.



The Committee, from time to time, may adopt rules and regulations for carrying
out the provisions and purposes of the Plan. The interpretation and construction
by the Committee of any provisions of, and the determination of any question
arising under, the Plan, any such rule or regulation, or any agreement granting
options or Restricted Shares under the Plan, shall be final and conclusive and
binding on all persons interested in the Plan.



Subject to the terms and conditions of the Plan, the Committee, in its sole
discretion, shall determine the Participants to whom options and Restricted
Shares shall be granted, the time or times when they shall be granted, when
options may be exercised, the number of shares to be awarded as Restricted
Shares or to be covered by each option so granted, all other terms and
conditions of the grant of options or awards of Restricted Shares, the terms and
provisions of the award agreements (which need not be identical) and, with
respect to grants of options, which options are to be Incentive Stock Options
and which Options are to be Non-qualified Stock Options.





4. ELIGIBILITY



Any key employees of the Company or its present or future subsidiaries
("Participants") as determined by the Committee shall be eligible to receive
awards under the Plan. No director who is not an officer or employee of the
Company or a subsidiary thereof and no member of the Committee, during the time
of his or her service as such, shall be eligible to receive an option or
Restricted Shares under the Plan.



 

5. OPTIONS



All options approved by the Committee under the Plan shall be evidenced by stock
option agreements in writing (hereinafter called "option agreements"), in such
form as the Committee may from time to time approve, executed on behalf of the
Company by one or more members of the Committee. Each such agreement shall be
subject to the Plan and, in addition to such other terms and conditions as the
Committee may deem desirable, shall provide in substance as follows:



(a) Limitations. The aggregate Fair Market Value (as defined in Section 5(b)
hereof) of the shares of Common Stock (determined as of the date of grant) with
respect to which Incentive Stock Options may be first exercisable by a
Participant during any calendar year under this Plan and all other option plans
of the Company and its subsidiaries shall not exceed $100,000; provided,
however, that, to the extent permitted by the Code and the Treasury Regulations
promulgated thereunder, nothing contained in this Section 5(a) shall be
interpreted to prevent a Participant (i) from exercising in any year subsequent
to the year in which an Incentive Stock Option first became exercisable the
whole or any portion of such Incentive Stock Option not exercised in the year
such Incentive Stock Option first became exercisable, or (ii) from exercising
Incentive Stock Options in full pursuant to the terms of Section 7(c) hereof.
Non-qualified Stock Options may be exercised by a Participant without regard to
the limitations stated in the previous sentence.



(b) Number and Price of Shares. Each option agreement shall specify the number
of shares of Common Stock covered by such option and the purchase price per
share thereof. Such price shall be equal to at least 100% of the fair market
value of the shares as of the date such option is granted ("Fair Market Value").
The Fair Market Value of a share of Common Stock shall be the price per share at
the close of the prior days trading as reported on the New York Stock Exchange
Composite Tape. The option price shall be subject to adjustment as provided in
Section 7 hereof.



In the case of a Participant who owns shares of Common Stock representing more
than ten percent (10%) of the total combined voting power of all classes of
stock the Company (as determined under Section 425(e) and (f) of the Code) at
the time an Incentive Stock Option is granted, the Incentive Stock Option price
shall not be less than 110% of the Fair Market Value of the shares at the time
the Incentive Stock Option is granted.



(c) Time of Exercise. Each option agreement shall set forth the period during
which it may be exercised, which shall be determined by the Committee at the
time of grant, subject to the Committee's ability to accelerate vesting,
provided that each Non-qualified Stock Option shall expire not more than ten
years and two days after the date such option is granted and each Incentive
Stock Option shall expire not more than ten years after the date such option is
granted (the period set forth in each option agreement being hereinafter
referred to as "option period").



Notwithstanding the foregoing, if a Participant owns, at the time of grant,
stock representing more than 10% of the total combined voting power of all
classes of the Company's stock, then no Incentive Stock Option granted to such
Participant may have a life of more than five years from the date of grant.



(d) Manner of Exercise. An option may be exercised, subject to its terms and
conditions and the terms and conditions of the Plan, subject to the company
Insider Trading Policy as outlined in the Corporate Policy Manual, No. 112., in
full at any time or in part from time to time by delivery to the Secretary of
the Company (or such other designee) of a written notice of exercise specifying
the number of shares with respect to which the option is being exercised. Any
notice of exercise shall be accompanied by full payment of the option price of
the shares being purchased, unless the broker-dealer sale and remittance payment
procedure detailed below is utilized in connection therewith. Payment of the
option price may be effected in one of the alternative forms specified below:



(i) in cash or cash equivalents;



(ii) with the consent of the Committee (as set forth in the option agreement or
otherwise), by delivery of shares of Common Stock held by the Participant for at
least six (6) months and having a Fair Market Value on the Exercise Date (as
such term is defined below) equal to the option price;



(iii) with the consent of the Committee (as set forth in the option agreement or
otherwise), by any combination of shares of Common Stock held for at least six
(6) months, valued at Fair Market Value on the Exercise Date, and cash or cash
equivalents; or



(iv) by payment effected through a broker-dealer sale and remittance procedure
pursuant to which the Participant (a) shall provide irrevocable written
instructions to the designated broker/dealer to effect the immediate sale of the
purchased shares and remit to the Company, out of the sale proceeds available on
the settlement date, an amount equal to the aggregate option price payable for
the purchased shares plus all applicable Federal and State income and employment
taxes required to be withheld by the Company by reason of such purchase and (b)
shall provide written directives to the Company to deliver the certificates for
the purchased shares directly to such broker-dealer; or



(v) by delivery of other any property acceptable to the Committee which has a
fair market value, as determined by the Committee, on the Exercise Date equal to
the option price and serves as valid consideration for issuance of the Company's
Common Stock.



For purposes of this subsection (d), the "Exercise Date" shall be the first date
on which there shall have been delivered to the Company: (i) written notice of
the exercise of the option and (ii) any representations by the Participant that
the Committee should determine are required by Federal or State securities laws.



(e) Termination of Employment. If the employment of a Participant shall
terminate by reason of death or Disability, all options held by the Participant
which are not yet vested shall be fully and immediately vested as of the
effective date of such termination of employment. If the employment of a
Participant shall terminate for any reason other than death or Disability, all
options held by the Participant which are not vested as of the effective date of
such termination of employment shall be immediately forfeited to the Company
(and shall once again become available for grant under the Plan). The Committee,
in its sole discretion, shall have the right to immediately vest all or any
portion of such options, subject to such terms as the Committee, in its sole
discretion, deems appropriate; and provided that the maximum exercise period
which may be permitted following employment termination is the shorter of: (i)
one (1) year; or (ii) the scheduled expiration date of the option.



Options which are vested as of the effective date of the Participant's
termination of employment may be exercised by the Participant within the period
beginning on the effective date of termination of employment, and ending (a) one
(1) year following such date in the case of termination by reason of retirement,
death or Disability; and ninety (90) days following such date in the case of
termination for any other reason.



For purposes of this subsection (e), the term "Disability" has the meaning
assigned to that term in the company's Long Term Disability Plan covering exempt
salaried employees.



(f) Transferability of Options or Limited Rights. Except as otherwise provided
in this paragraph, or as the Committee otherwise provides, the options granted
under the Plan and any Limited Right (as hereinafter defined) are not
transferable by the Participant other than by will or by the laws of descent and
distribution, and during the lifetime of the Participant such options may be
exercised only by the Participant or such Participant's legal representative. A
Participant may transfer such options to (i) his or her spouse, children or
grandchildren ("Immediate Family Members"); (ii) a trust or trusts for the
exclusive benefit of such Immediate Family Members; or (iii) a partnership in
which such Immediate Family Members are the only partners. The transfer will be
effective only if the Participant receives no consideration for such transfer.
Subsequent transfers of the transferred options are prohibited except transfers
to those persons or entities to which the participant could have transferred
such options, or transfers otherwise in accordance with this paragraph.



(g) Prior Outstanding Options. Each option agreement evidencing an Incentive
Stock Option shall provide that, if such Incentive Stock Option is exercisable
by its terms, it may be exercised while there is outstanding (within the meaning
of Section 422(c) (7) of the Code) any other Incentive Stock Option to purchase
shares of Common Stock of the Company or of a corporation which is a subsidiary
of the Company or of a predecessor corporation of the Company or such
subsidiary.



6. RESTRICTED SHARES.



(a) Awards. The Committee may from time to time in its discretion award
Restricted Shares to Participants and shall determine the number of Restricted
Shares awarded and the terms and conditions of, and the amount of payment, if
any, to be made by the Participant for, such Restricted Shares. Each award of
Restricted Shares will be evidenced by a written agreement executed on behalf of
the Company by one or more members of the Committee and containing terms and
conditions not inconsistent with the Plan as the Committee, in its sole
discretion, shall determine to be appropriate.



(b) Restricted Period; Lapse of Restrictions. At the time an award of Restricted
Shares is made, the Committee shall establish a period of time (the "Restricted
Period") applicable to such award which shall not be less than one year nor more
than ten years. Each award of Restricted Shares may have a different Restricted
Period. At the time an award is made, the Committee may, in its discretion,
prescribe conditions for the incremental lapse of restrictions during the
Restricted Period and for the lapse or termination of restrictions upon the
occurrence of other conditions in addition to or other than the expiration of
the Restricted Period with respect to all or any portion of the Restricted
Shares. Such conditions may include, without limitation, the death or disability
of the Participant to whom Restricted Shares are awarded, retirement of the
Participant pursuant to normal or early retirement under any retirement plan of
the Company or any of its subsidiaries, termination by the Company or any of its
subsidiaries of the Participant's employment other than for cause or the
occurrence of an Acceleration Date (as defined in Section 7(c) hereof). The
Committee may also, in its discretion, shorten or terminate the Restricted
Period or waive any conditions for the lapse or termination of restrictions with
respect to all or any portion of the Restricted Shares at any time after the
date the award is made.



(c) Rights of Holder; Limitations Thereon. Upon an award of Restricted Shares, a
stock certificate representing the number of Restricted Shares awarded to the
Participant shall be registered in the Participant's name and, at the discretion
of the Committee, will be either delivered to the Participant with an
appropriate legend or held in custody by the Company or a bank for the
Participant's account. The Participant shall generally have the rights and
privileges of a stockholder as to such Restricted Shares, including the right to
vote such Restricted Shares, the right to receive cash dividends, except that
the following restrictions shall apply: (i) with respect to each Restricted
Share, the Participant shall not be entitled to delivery of an unlegended
certificate until the expiration or termination of the Restricted Period, and
the satisfaction of any other conditions prescribed by the Committee, relating
to such Restricted Share; (ii) with respect to each Restricted Share, such share
may not be sold, transferred, assigned, pledged or otherwise encumbered or
disposed of until the expiration of the Restricted Period, and the satisfaction
of any other conditions prescribed by the Committee, relating to such Restricted
Share; and (iii) except as otherwise determined by the Committee, upon
termination of employment of a Participant for any reason during the applicable
Restricted Period, all of the Restricted Shares as to which restrictions have
not at the time lapsed shall be forfeited and all rights of the Participant to
such Restricted Shares shall terminate without further obligation on the part of
the Company. Upon the forfeiture of any Restricted Shares, such forfeited shares
shall be transferred to the Company without further action by the Participant.
At the discretion of the Committee, cash and stock dividends with respect to the
Restricted Shares may be either currently paid or withheld by the Company for
the Participant's account, and interest may be paid on the amount of cash
dividends withheld at a rate and subject to such terms as determined by the
Committee. The Participant shall have the same rights and privileges, and be
subject to the same restrictions, with respect to any shares received pursuant
to Section 7(h) hereof.



(d) Delivery of Unrestricted Shares. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, the restrictions applicable to the Restricted Shares shall lapse and
one or more stock certificates for the appropriate number of Restricted Shares
with respect to which the restrictions have lapsed shall be delivered, free of
all such restrictions, except any that may be imposed by law, to the Participant
or the Participant's beneficiary or estate, as the case may be. The Company
shall not be required to deliver any fractional share of Common Stock but will
pay, in lieu thereof, the fair market value (determined as of the date the
restrictions lapse) of such fractional share to the Participant or the
Participant's beneficiary or estate, as the case may be. Prior to or
concurrently with the issuance or delivery of an unlegended certificate for
Restricted Shares, the Participant shall be required to pay any portion of the
purchase price of such Restricted Shares then unpaid, if any, and that amount
necessary to satisfy applicable Federal, state or local tax requirements.



7. EFFECT OF CERTAIN CHANGES.



(a) If there is any change in the number of shares of Common Stock by reason of
a declaration of a stock dividend (other than a stock dividend declared in lieu
of an ordinary cash dividend), stock split, recapitalization, or combination or
exchange of shares, the number of shares of Common Stock available for options
and Restricted Shares and the number of such shares covered by outstanding
options, and the price per share of such options, shall be proportionately
adjusted by the Committee to reflect any increase or decrease in the number of
issued shares of Common Stock; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated.



(b) In the event of the proposed dissolution or liquidation of the Company, or
in the event of any corporate separation or division, including, but not limited
to, a split-up, split-off, or spin-off, the Committee may provide that the
holder of each option then exercisable shall have the right to exercise such
option (at its then option price) solely for the kind and amount of shares of
stock and other securities, property, cash or any combination thereof receivable
upon such dissolution, liquidation or corporate separation or division by a
holder of the number of shares of Common Stock for which such option might have
been exercised immediately prior to such dissolution, liquidation, or corporate
separation or division; or the Committee may provide, in the alternative, that
each option granted under the Plan shall terminate as of a date to be fixed by
the Board, provided that not less than thirty (30) days written notice of the
date so fixed shall be given to each Participant, who shall have the right,
during the period of thirty (30) days preceding such termination, to exercise
the option as to all or any part of the shares of Common Stock covered thereby,
including shares as to which such option would not otherwise be exercisable.



(c) If while unexercised options remain outstanding under the Plan (i) any
"person", as such term is used in Sections 13(d) and 14(d) of the Exchange Act
(other than the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company, or any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company's then outstanding securities, (ii) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (iii) or (iv) of this subsection)
whose election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof, (iii) the stockholders of
the Company approve a merger or consolidation of the Company with any other
corporation, other than (a) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 80% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (b) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no "person" (as hereinabove defined) acquires more
than 30% of the combined voting power of the Company's then outstanding
securities, or (iv) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets, then from and after
the date on which public announcement of the acquisition of such percentage
shall have been made, or the date on which the change in the composition of the
Board set forth above shall have occurred, or the date of any such stockholder
approval (any such date being referred to herein as the "Acceleration Date"),
all options shall be exercisable in full, whether or not otherwise exercisable,
but subject, however, in the case of an Incentive Stock Option, to Section 5 (g)
hereof. Following the Acceleration Date, (1) the Committee shall, in the case of
a merger, consolidation, liquidation or sale or disposition of assets, promptly
make an appropriate adjustment to the number and class of shares of Common Stock
available for options and Restricted Shares, and to the amount and kind of
shares or other securities or property receivable upon exercise of any
outstanding options after the effective date of such transaction, and the price
thereof, and (2) the Committee may, in its discretion, permit the cancellation
of outstanding options in exchange for a cash payment in an amount per share
subject to any such option equal to the amount that would be payable pursuant to
Section 8(b) hereof upon exercise of a Limited Right (as defined in Section 8(a)
hereof) under those circumstances; provided, however, that, for purposes of such
cancellation and cash-out, the Acceleration Date shall be restricted in such
manner as the Committee may determine is necessary to comply with the conditions
and requirements of Rule 16b-3 to prevent short-swing profit liability to the
holder thereof under Section 16(b) of the Exchange Act.



(d) Subsections (b) and (c) of this Section 7 shall not apply to a merger or
consolidation in which the Company is the surviving corporation and shares of
Common Stock are not converted into or exchanged for stock or securities of any
other corporation, cash or any other thing of value. Notwithstanding the
preceding sentence, in case of any consolidation or merger of another
corporation into the Company in which the Company is the surviving corporation
and in which there is a reclassification or change (including a change to the
right to receive cash or other property) of the shares of Common Stock (other
than a change in par value, or from par value to no par value, or as a result of
a subdivision or combination, but including any change in such shares into two
or more classes or series of shares), the Committee may provide that the holder
of each option then exercisable shall have the right to exercise such option
solely for the kind and amount of shares of stock and other securities
(including those of any new direct or indirect parent of the Company), property,
cash or any combination thereof receivable upon such reclassification, change,
consolidation or merger by the holder of the number of shares of Common Stock
for which such option might have been exercised.



(e) In the event of a change in the Common Stock of the Company as presently
constituted, which is limited to a change of all of its authorized shares with
par value into the same number of shares with a different par value or without
par value, the shares resulting from any such change shall be deemed to be the
Common Stock within the meaning of the Plan.



(f) To the extent that the foregoing adjustments relate to stock or securities
of the Company, such adjustments shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive, provided
that each Incentive Stock Option granted pursuant to this Plan shall not be
adjusted in a manner that causes such option to fail to continue to qualify as
an incentive stock option within the meaning of Section 422 of the Code.



(g) Except as hereinbefore expressly provided in this Section 7, the Participant
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class or the payment of any stock dividend or any other increase or
decrease in the number of shares of stock of any class or by reason of any
dissolution, liquidation, merger, or consolidation or spin-off of assets or
stock of another corporation, and any issue by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
not affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to the option or the
number or price of Restricted Shares. The grant of an option or of Restricted
Shares pursuant to the Plan shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structures or to merge or to consolidate or to
dissolve, liquidate or sell or transfer all or part of its business or assets.



(h) The Committee may make or provide for such adjustments to the number and
class of shares available for awards of Restricted Shares under the Plan or to
any outstanding Restricted Shares as it shall deem appropriate to prevent
dilution or enlargement of rights, including adjustments in the event of changes
in the outstanding Common Stock by reason of stock dividends, stock splits,
split-ups, recapitalizations, mergers, consolidations, combinations or exchanges
of shares, separations, reorganizations, liquidations and the like. Any such
determination by the Committee shall be conclusive.



 

8. LIMITED RIGHTS



(a) The Committee shall have authority to grant a limited stock appreciation
right (a "Limited Right") to the holder of any option with respect to all or
some of the shares of Common Stock covered by such option. A Limited Right may
be granted either at the time of grant of the related option or any time
thereafter during its term. Each Limited Right shall be exercisable only if, and
to the extent that, the related option is exercisable pursuant to Section 7(c)
hereof or otherwise, and, in the case of a Limited Right granted in respect of
an Incentive Stock Option, only when the Fair Market Value per share of Common
Stock exceeds the option price per share. Notwithstanding the provisions of the
two immediately preceding sentences, no Limited Right may be exercised until the
expiration of six (6) months from the date of grant of the Limited Right. Upon
the exercise of a Limited Right, the related option shall cease to be
exercisable to the extent of the shares of Common Stock with respect to which
such Limited Right is exercised, but shall be considered to have been exercised
to that extent for purposes of determining the number of shares of Common Stock
available for the grant of further stock options and Rights or the award of
further Restricted Shares pursuant to this Plan. Upon the exercise or
termination of an option, the Limited Right with respect to such option shall
terminate to the extent of the shares of Common Stock with respect to which such
option was exercised or terminated.



(b) Upon the exercise of a Limited Right, the holder thereof shall receive in
cash whichever of the following amounts is applicable.



(i) in the case of an exercise of Limited Rights by reason of an acquisition of
Common Stock described in Section 7(c)(i) hereof, an amount equal to the
Acquisition Spread (as defined in Section 8(d) hereof);



(ii) in the case of an exercise of Limited Rights by reason of the change in
composition of the Board of Directors described in Section 7(c)(ii), an amount
equal to the Spread (as defined in Section 8(e) hereof);



(iii) in the case of an exercise of Limited Rights by reason of stockholder
approval of a merger described in Section 7(c)(iii), an amount equal to the
Merger Spread (as defined in Section 8(g) hereof); or



(iv) in the case of an exercise of Limited Rights by reason of stockholder
approval of a plan or agreement described in Section 7(c)(iv), an amount equal
to the Liquidation Spread (as defined in Section 8(i) hereof).



Notwithstanding the foregoing, in the case of a Limited Right granted in respect
of an Incentive Stock Option, the holder may not receive an amount in excess of
such amount as will enable such option to qualify as an Incentive Stock Option.



(c) The term "Acquisition Price per Share" as used in this Section 8 shall mean,
with respect to the exercise of any Limited Right by reason of an acquisition of
Common Stock described in Section 7(c) (i), the greater of (i) the highest price
per share shown on the Statement on Schedule 13D or amendment thereto filed by
the holder of 30% (or such greater percentage as shall be required in order for
the exemptions available under Rule l6b-3 to continue to be applicable to the
Plan) or more of the Company's Common Stock which gives rise to the exercise of
such Limited Right, and (ii) the highest Fair Market Value per share of Common
Stock during the sixty-day period ending on the date such Limited Right is
exercised. Any securities or property which are part or all of the consideration
paid for shares of Common Stock in such acquisition shall be valued in
determining the Acquisition Price per share at the higher of (A) the valuation
placed on such securities or property by the corporation, person or other entity
having such consideration or (B) the valuation placed on such securities or
property by the Committee.



(d) The term "Acquisition Spread" as used in this Section 8 shall mean an amount
equal to the product computed by multiplying (i) the excess of (A) the
Acquisition Price per Share over (B) the option price per share of Common Stock
at which the related option is exercisable, by (ii) the number of shares of
Common Stock with respect to which the Limited Right is being exercised.



(e) The term "Spread" as used in this Section 8 shall mean, with respect to the
exercise of any Limited Right by reason of a change in the composition of the
Board described in Section 7(c) (ii), an amount equal to the product computed by
multiplying (i) the excess of (A) the highest Fair Market Value per share of
Common Stock during the sixty-day period ending on the date the Limited Right is
exercised over (B) the option price per share of Common Stock at which the
related option is exercisable, by (ii) the number of shares of Common Stock with
respect to which such Limited Right is being exercised.



(f) The term "Merger Price per Share" as used in this Section 8 shall mean, with
respect to the exercise of any Limited Right by reason of stockholder approval
of an agreement described in Section 7(c) (iii), the greater of (i) the fixed or
formula price for the acquisition of shares of Common Stock specified in such
agreement if such fixed or formula price is determinable on the date on which
such Limited Right is exercised, and (ii) the highest Fair Market Value per
share of Common Stock during the sixty-day period ending on the date such
Limited Right is exercised. Any securities or property which are part or all of
the consideration for the acquisition of shares of Common Stock specified in
such agreement shall be valued in determining the Merger Price per Share at the
higher of (A) the valuation placed on such securities or property by the
corporation, person or other entity paying such consideration or (B) the
valuation placed on such securities or property by the Committee.



(g) The term "Merger Spread" as used in this Section 8 shall mean an amount
equal to the product computed by multiplying (i) the excess of (A) the Merger
Price per Share over (B) the option price per share of Common Stock at which the
related option is exercisable, by (ii) the number of shares of Common Stock with
respect to which the Limited Right is being exercised.



(h) The term "Liquidation Price per Share" as used in this Section 8 shall mean,
with respect to the exercise of any Limited Right by reason of stockholder
approval of a plan or agreement described in Section 7(c)(iv), the greater of
(i) the fixed or formula price for the acquisition of shares of Common Stock
specified in such plan or agreement if such fixed or formula price is
determinable on the date on which such Limited Right is exercised, and (ii) the
highest Fair Market Value per share of Common Stock during the sixty-day period
ending on the date such Limited Right is exercised. Any securities or property
which are part or all of the consideration for the acquisition of shares of
Common Stock specified in such plan or agreement shall be valued in determining
the Liquidation Price per Share at the higher of (A) the valuation placed on
such securities or property by the corporation, person or other entity paying
such consideration or (B) the valuation placed on such securities or property by
the Committee.



(i) The term "Liquidation Spread" as used in this Section 8 shall mean an amount
equal to the product computed by multiplying (i) the excess of (A) the
Liquidation Price per Share over (B) the option price per share of Common Stock
at which the related option is exercisable, by (ii) the number of shares of
Common Stock with respect to which the Limited Right is being exercised.



 

9. FINANCING OF EXERCISE OF OPTIONS AND PURCHASE OF RESTRICTED SHARES



To the extent permitted by the regulations of the Federal Reserve Board
governing margin requirements in effect at the time of exercise of any option or
purchase of any Restricted Shares (including any exemption from margin
requirements for employee stock option plans if such exemption is available),
the Company may extend credit, or arrange for the extension of credit, to each
Participant who exercises an option or purchases Restricted Shares,at the time
of such exercise or purchase, to assist the Participant in the purchase of
stock. Such credit will be collateralized by the stock purchased and will be in
an amount not greater than the lesser of (i) the option or purchase price of the
stock or (ii) the amount of credit permitted by regulations of the Federal
Reserve Board. The rate of interest, terms of repayment and provisions for
release of collateral with respects to each such credit will be as determined by
the Committee at the time the credit is extended, but in any event shall be in
accordance with any applicable regulations of the Federal Reserve Board.



 

10. SUBSIDIARY



For purposes of the Plan, a subsidiary of the Company shall be any corporation
which at the time qualifies as a subsidiary thereof under the definition of
"subsidiary corporation" contained in Section 425 of the Code, as the same may
be amended from time to time. A transfer of employment from the Company to such
a subsidiary or vice versa or between two such subsidiaries shall not be deemed
a termination of employment.



 

11. GOVERNMENT REGULATIONS



The Plan, the award or purchase of Restricted Shares and the grant and exercise
of options and Limited Rights hereunder, and the Company's obligation to sell
and deliver shares of stock pursuant to any such award, purchase or exercise,
shall be subject to all applicable Federal and state laws, rules and regulations
and to such approvals by any regulatory or government agency as may be required.
The Company shall not be required to issue or deliver any certificate or
certificates for shares of its Common Stock prior to (i) the admission of such
shares to listing on any stock exchange on which the Common Stock may then be
listed and (ii) the completion of any registration or other qualification of
such shares under any state or Federal law or rulings or regulations of any
government body, which the Company shall, in its sole discretion, determine to
be necessary or advisable.



 

12. TERM OF THE PLAN



The effective date of the Plan shall be May 22, 1995, subject, however, to the
approval by the stockholders of the Company at the next annual meeting of
stockholders, or any adjustment or postponement thereof, within twelve months
following the date of adoption of the Plan by the Board, and any and all awards
made under the Plan prior to such approval shall be subject to such approval.
The Plan shall terminate ten years from the effective date or on such earlier
date as may be determined by the Board of Directors. In any case, termination
shall be deemed to be effective as of the close of business on the day of
termination. No option or Limited Right may be granted, and no Restricted Shares
may be awarded, after such termination. Termination of the Plan, however, shall
not affect outstanding options, Limited Rights or Restricted Shares which have
been granted prior to such termination, and all unexpired options, Limited
Rights and Restricted Shares shall continue in force and operation after
termination of the Plan except as they may lapse or terminate by their own terms
and conditions and the terms of the Plan shall continue to apply to such
options, Limited Rights and Restricted Shares.



 

13. AMENDMENT OF THE PLAN



The Board of Directors of the Company at any time and from time to time may
suspend or amend the Plan in any respect; provided, however, that no amendment
which requires stockholder approval in order for the exemptions available under
Rule 16b-3 to continue to be applicable to the Plan shall be effective unless
the same shall be approved by the stockholders of the Company entitled to vote
thereon. Without the written consent of the applicable Participant, no
amendment, modification, suspension or termination of the Plan may adversely
affect any option, Limited Right or Restricted Shares previously granted under
the Plan; but it shall be conclusively presumed that any adjustment for change
as provided in Section 7 does not adversely affect any such right.



 

14. GENERAL



(a) Governing Law. The Plan and all determinations made and actions taken
pursuant thereto shall be governed by and construed in accordance with the
internal laws of the State of Wisconsin.



(b) Rule 16b-3 Six Month Limitations. To the extent required in order to comply
with Rule 16b-3 only, any equity security offered pursuant to the Plan may not
be sold for at least six months after acquisition, except in the case of death
or disability, and any derivative security issued pursuant to the Plan shall not
be exercisable for at least six months, except in the case of death or
disability of the holder thereof. Terms used in the preceding sentence shall,
for the purposes of such sentence only, have the meanings, if any, assigned or
attributed to them under Rule 16b-3.